Page, J. (dissenting).
The action was brought to recover damages for breach of a written contract of employment. *166Judgment was demanded for the sum of $5,000. Upon the trial of the issues raised by the pleadings, the jury rendered a verdict in favor of the plaintiff for the sum of $4,237.50, and judgment was entered for the sum of $4,316.32. The defendant thereupon moved to reduce the judgment to $2,-078.82 upon the ground that chapter 569 of the Laws of 1911, increasing the limit of the amount for which judgment in that court can be recovered from two thousand to five thousand, contravenes article 6, section 18, of the Constitution of the state of Hew York, and is, therefore, void. From the order denying the motion this appeal was taken.
That portion of section 18 of the Constitution material to this appeal reads, as follows: “ Inferior local courts of civil and criminal jurisdiction may be established by the Legislature, but no inferior local court hereafter created shall be a court of record. The Legislature shall not hereafter confer upon any inferior or local court of its creation any equity jurisdiction, or any greater jurisdiction in other respects than is conferred upon County Courts by or under this article.” Section 14 of the same article provides that “ County Courts shall have the powers and jurisdiction they now possess, and also original jurisdiction in actions for the recovery of money only, where the defendants reside in the county, and in which the complaint demands judgment .for a sum not exceeding two thousand dollars. The Legislature may hereafter enlarge or restrict the jurisdiction of the County Courts, provided, however, that their jurisdiction shall not be so extended as to authorize an action therein for the recovery of money only, in which the sum demanded exceeds two thousand dollars.”
The limitation upon the power of the legislature to confer j nrisdietion upon inferior local courts was placed in the Constitution the 1st of January, 1895, as a result of the ratification of the amendment proposed by the Constitutional Convention of 1894. A limitation upon the power of the legislature to establish inferior local courts was first incorporated in the Constitution of 1846 by article VI, section 14.
“ Inferior local courts of civil and criminal jurisdiction *167may be established by the legislature in cities; and such courts, except in the cities of Hew York and Buffalo, shall have an uniform organization and jurisdiction in such cities.”
This power was enlarged by amendment of 1869, becoming section 19 of the same article, and reading: “ Inferior local courts of civil and criminal jurisdiction may be established by the legislature; * * *.” Until the adoption of the amendment of 1894 the power of the legislature to confer any jurisdiction that they might deem wise upon inferior local courts was unlimited, with the exception that from 1846 to 1869 such courts could only be established in cities. In the exercise of this power, the legislature had, from time to time, increased the jurisdiction of certain local courts until, in 1894, there existed in this city, the 'Court of Common Pleas and the Superior Court; in Brooklyn, the City Court; and in Buffalo, the Superior Court, having an equal jurisdiction within territorial limitations with the Supreme Court. In the revision of the judiciary article of the Constitution (art. VI) these courts were consolidated with the Supreme Courts. The jurisdiction of the County Courts was increased to $2,000, and the legislature was thereafter deprived of the power to confer a greater jurisdiction upon any inferior local court in actions for the recovery of money only in a larger amount than that conferred by that article upon the County Court. From this statement the intent and purpose of this amendment clearly appears, but that there may be no doubt we find it most clearly stated by Elihu Boot, the chairman of the judiciary committee of the Constitutional Convention, upon opening the debate upon this article. After viewing the proposed changes in the sections relating to the Court of Appeals and the Appellate Division, he continued : “ We have done one other thing to which I beg to call your attention. That is this: there has been a constant process in this state of enlarging of the jurisdiction of local and inferior tribunals. That is the way in which we found ourselves confronting the situation with four Superior City Courts which had been gradually built up, one of them during two hundred vears, the others during much shorter *168periods, by the constant addition of jurisdiction, until each one had equal jurisdiction with the Supreme Court within the locality in which it was situated * * * so, while we destroy, by consolidating all these tribunals which have grown to be equal in jurisdiction to the Supreme Court, and leave only one Supreme Court, we prohibit the legislature from ever enlarging the jurisdiction of local and inferior courts, so that they shall exceed, as to the courts now existing, the jurisdiction they now have, and as to any courts they may hereafter create, the jurisdiction of the County Courts. We thus keep down to the level of the County Courts, local tribunals and useful tribunals, adapted to the performance of specific functions, all courts except the one Supreme Court; and we do that, not alone for symmetry, not alone to avoid the inconveniences to which I have referred, of building up these rivals to the Supreme Court, but we do it because it gives effect to a principle, and this is the principle. The proper trial of small causes is just as important as the trial of large causes. Small cases are just as important to those who have them as large causes to wealthier men * * *. When a court is organized for the trial of small causes it ought to attend to its business and try to do it just as well as any other court tries a million dollar cause. But if you enlarge the jurisdiction and give it million dollar causes to try, it will never attend to the little causes, and you will spoil your court for the trial of small causes, and merely add another court to those which try large ones. We propose by this inhibition upon the legislature to keep a system of courts in this state which will attend to the proper function of properly trying small causes in which the great body of people are more interested than they are in the large ones.’’ Revised Record Const. Oonv. of 1894, Vol. 2, p. 901.
Section 18, as reported by the judiciary committee, was adopted by the convention with a slight amendment designed to preserve the City Court of Yew York as a court of record, and with no further discussion. Revised Record Const. Conv. Vol. 2, p. 1191. With this declared intention and purpose of the convention, the question arises, did they use apt words to express that intention in the proposed amend*169ment? As we have seen, so much of section 18 as is embraced within these words, “ Inferior local courts of civil and criminal jurisdiction may be established by the legislature,” is taken directly from the existing Constitution. This was not intended to, nor did it, confer upon the legislature any new power. It was a power that had always been exercised by the legislature, in the exercise of which the courts, from which the present City Court was derived, were established. The Justices’ Court was created by chapter 139 of the Laws of 1807, which abolished the justice of the peace for the city and county of New York created by the Laws of 1797. In the revision of 1813 (chap. 86, § 105 et seq.) these courts were entitled “ Justices’ Courts in and for the city of New York ” with a jurisdiction in certain actions where the sum or thing demanded did not exceed $50, and also of certain actions brought by seamen in the merchant service against owner or owners, masters or commanders of any ship or vessel. The jurisdiction of the court was increased to $100. Laws of 1817, chap. 249. Its name was changed to the Marine Court of the city of New York. Laws of 1819, chap. 71. The jurisdiction was increased to $250 (Laws of 1852, chap. 389, § 9) ; next to $500 (Laws of 1853, chap. 617, § 2) ; then to $1,000 (Laws of 1870, chap. 582, Laws of 1871, chap. 779) ; and finally to $2,000 (Laws of 1876, chap. 448, § 316), The name of the court was changed to the City Court of the city of New York. Laws of 1883, chap. 26. By a similar legislative evolution the Mayor’s Court, established (Laws of 1780, chap. 44), with a jurisdiction not to exceed £100 became the Court of Common Pleas for the City and County of New York with a jurisdiction unlimited as to amount. The Constitution of 1846 limited this power of the legislature to create inferior local courts to the establishment of such courts in cities. By the amendment of 1869 the limitation was removed. The amendment of 1894 created a new limitation. The respondent argues that this limitation applies only to inferior local courts that may hereafter be created; that as to existing inferior local courts the power to increase the jurisdiction as to amount is unlimited. I do not find that the language of the *170amendment is capable of such construction. The limitation is two-fold. First, “ ¡No inferior local court hereafter created shall be a court of record.” Second, “ The legislature shall not hereafter confer upon any inferior local court of its creation, any equity jurisdiction or any greater jurisdiction in other respects than is conferred upon county courts by or under this article.” The first is a limitation upon the power of the legislature as to courts it shall thereafter create; while the second is a limitation upon the power of the legislature to confer jurisdiction upon an inferior local court of its creation; not alone upon a.court that it shall thereafter create. To limit the application of this section to courts to he hereafter created would defeat the clear purpose of the restriction. There is no locality that at the time of the adoption of the amendment did not have some inferior local court that by a process of legislative evolution could be made into a court of general jurisdiction within the limits of its locality. It is significant of the intention of this section that the jurisdiction of county courts which theretofore had been limited in amount to $1,000 was increased to $2,000, the then jurisdiction of the City Court. I regret that I cannot agree with Mr. Justice Seabury that the act of 1911 does not “ confer upon the City Court a greater jurisdiction than that possessed by the County Court,” and, “ that the limitation prescribing the amount for which judgment may be entered does not affect the jurisdiction of the City Court.” Jurisdiction in its broadest sense is the power to hear and determine a cause. The determination must be expressed in a judgment whereby the rights of the party are settled, and in giving-effect to which the remedy is afforded. A limitation upon the power to determine a cause is a limitation upon jurisdiction as effectually as a limitation upon the power to hear a cause. From the language of section 14 of article 6 of the Constitution, County Courts have “ original jurisdiction for the recovery of money only * * * in which the complaint demands judgment for a sum not exceeding two thousand dollars,” it would appear to be a limitation upon the power to hear such a cause, while section 315 of the Code of Civil Procedure provides: “ The jurisdiction of the city court of *171the city of New York extends to * * * an action wherein the complaint demands judgment for a sum of money only ” and section 316, prior to the amendment of 1911, read: “ The jurisdiction conferred by the last section is subject to the following limitations and regulations. 1. In an action wherein the complaint demands judgment for a sum of money only, the sum for which judgment is rendered in favor of the plaintiff cannot exceed two thousand dollars, exclusive of interest and costs, as taxed.” This would appear to be a limitation upon the power to determine. The ultimate effect upon the jurisdiction of the court is the same. Neither court has power to give judgment in such an action for a greater sum than $2,000, interests and costs. The one, because of the limitation upon its power to hear, and the other, because of its limitation to determine. The practical effect, as I understand this distinction, relates to the time when the question of jurisdiction arises. In the County Court a demurrer may be filed to the complaint in such an action, wherein the demand is for a greater sum than $2,000. Heffron v. Jennings, 66 App. Div. 443. The defect of jurisdiction would appear on the face of the complaint whereas in the City Court the defect would not appear upon the face of the complaint, because it does not appear that the judgment will be granted for the amount demanded, and until judgment is entered the defect of jurisdiction does not appear. Miners & Merchants’ Bank v. Brady, 76 Misc. Rep. 212. But if the parties do not object or consent and judgment should be entered in either court in such an action for a greater amount than $2,000, exclusive of interest and costs, such judgment would not be binding for the reason that it was beyond the jurisdiction of the court. “ Jurisdiction of the person and subject matter is not alone sufficient; power to render the particular judgment is also essential, for no court can give a judgment valid for any purpose which is not authorized by law * * *. Transcending jurisdiction in this instance is as fatal to the judgment as if the court rendering it had been without jurisdiction of the subject matter, which as applied here means ‘ the object, the thing in dispute, or the debt.” ’ Gillin v. Canary, 19 *172Misc. Rep. 594, 599. But Mr. Justice Seabury contends that the term “ jurisdiction,” as used in the Constitution, has a certain limited and restricted meaning. That it is limited by the terms of the Constitution I agree, but not in the manner he states. He says: “ It is to be borne in mind that the term ‘ jurisdiction ’ as used in the provisions of the Constitution .quoted above refers to the subject matter and persons rather than to the locality in which, or amount for which, action may be brought.” The legislature is given power (Const, art 6, § 14) to “enlarge or restrict the jurisdiction of the County Courts provided however that their jurisdiction shall not be so extended as to authorize an action therein for the recovery of money only, in which the sum demanded exceeds two thousand dollars, or in which the person not a resident of the county is defendant.” Therefore, as I read the Constitution, the important limitation on jurisdiction contemplated was as to amount. The purpose of this is plain. As expressed by Mr. Boot it was not alone to establish a symmetrical system throughout the state, nor to prevent the building up of inferior courts into courts with jurisdiction equal to that of the Supreme Court, but 'to retain those courts established for the purpose of dealing with cases in which small amounts were involved. And to insure that these courts should never have a greater jurisdiction in the one class of action where the sum of money to be recovered was small a limitation was placed upon the power of the legislature to give any of those courts a jurisdiction in amount exceeding $2,000. The only case that deals directly with an alleged legislative attempt to disregard the limitation as to amount is Gillin v. Canary, supra. In that case it was urged that, inasmuch as the City Court was a court of record, section 817 of the Code of Civil Procedure permitted the consolidation of two or more causes of action pending in that court between the same parties and that judgment could be given in such case for the amount of the consolidated causes of action although together they exceeded $2,000 in amount. The court held, Justice McAdam writing the opinion, that sections 817 and 316 must be read together and in connection with sections 14 and 18 of article 6 of the Constitution, *173and consolidation only allowed when the amount did not exceed $2,000. P. 598.
The effect of the amendment of 1894 to the Constitution, as gathered from its language, seems to me to be clear — that inferior local courts, created by the legislature should continue to exercise the jurisdiction that they then possessed. But the legislature should not have power to confer upon any inferior local court, whether then existing or thereafter created, greater jurisdiction in actions for the recovery of a sum of money only than $2,000. When we read this section in connection with the entire judiciary article of the Constitution in the light of the intent and purpose hereof as set forth by Mr. Boot in the constitutional convention, the construction here given is seen to he in harmony with both the letter and the spirit of the amendment. Bor is there any adjudication which militates against this construction. In O’Connor v. City of New York, 51 Misc. Rep. 560, affd., 120 App. Div. 875, and 191 N. Y. 238, the question arose as to whether the repeal of an act (Laws of 1860, chap. 379) giving exclusive jurisdiction to the Supreme Court of actions against the city of Bew York, for the purpose of conferring jurisdiction in certain cases upon the Municipal Courts, revived by implication the act of 1858, which conferred certain limited jurisdiction upon the City Court, and which had been repealed by the said act of 1860.
The case of Worthington v. London Guarantee & Accident Co., 164 N. Y. 81, holds that the District Courts of the city of Bew York, and the then Justices’ Court of the city of Brooklyn, were continued, consolidated and reorganized under the name of the Municipal Court of the city of Bew York, and that the jurisdiction of the court over a foreign corporation having an office in the city of Bew York survived the consolidation. The court then says that, even if the Municipal Court were to he considered a new court, still the jurisdiction conferred would not violate the constitutional inhibition. This is far from holding, as respondent contends, that “Article 6, section 18, refers only to- future courts which might be created by the legislature, and not to *174existing courts which were not mentioned in the Constitution.”
In case of Irwin v. Metropolitan Street ¡Railway Co., 38 App. Div. 253, held that the constitutional inhibition did not apply to territorial jurisdiction of the inferior or local courts, but rather to their jurisdiction as to subject matter and persons. While some of the language of the opinion deals with the power of the legislature to establish new courts, there is nothing to imply that the court was of the opinion that the constitutional provision was limited to the establishment of new courts. The court was then dealing with the question of jurisdiction, not of a new court, but one that existed at the time of, and long prior to, the adoption of the constitutional amendment.
The Constitution provides for a judicial system in which there shall be one court of general and unlimited jurisdiction throughout the state, and such local courts as may be required to meet the needs of the respective localities within the state, but that none of these local courts shall have the power to entertain actions for the recovery of money only where the money recovery can exceed $2,000. And, that these local courts may not be built up into courts of unlimited jurisdiction by acts of the legislature from time to time extending their jurisdiction, as had been done in the past, the legislature is prohibited from thereafter conferring upon them any equity jurisdiction,-or any greater jurisdiction in an action for the recovery of money only, in which the sum recovered shall exceed $2,000. Chapter 569 of the Laws of 1911 confers upon the City Court power to enter judgment in an amount not to exceed $5,000, increasing its jurisdiction as to relief to be granted from $2,000. If the legislature has the power to do this, .then there is no1 limitation upon its power to confer an unlimited jurisdiction upon that court within the locality of its jurisdiction, for if the constitutional limitation contained in section, 18 does not apply, then there is no restraint upon the power of the legislature. The only way to give effect to the constitutional amendment is to hold that "it applies to all local inferior local courts whether existing or thereafter created. I can *175seé no reason why the City Court should be excluded from this constitutional inhibition. That it had certain powers different or even greater than the County Courts in other respects, which it retains, does not justify us in disregarding the one limitation that is imposed by the Constitution as to amount beyond which jurisdiction can not be conferred. ISTor do I think we should attempt to defeat the plain intent and purpose of the Constitution by refinements of distinction between jurisdiction to hear and jurisdiction to determine. I appreciate that courts are reluctant to pronounce any act of the legislature unconstitutional, but when it'appears that an act of the legislature does clearly contravene the spirit and letter of the amendment to the Constitution, and tends to destroy the object and purpose of its adoption, courts should not by strained construction attempt to give validity to the legislative act. The act of 1911 is the first attempt to break through the constitutional amendment and to build up a jurisdiction in an inferior local court greater in amount than the limitation therein prescribed. It sems to me our duty is plain and should not be shirked or avoided and chapter 569 of the Laws of 1911 should be declared unconstitutional and void.
The motion to reduce the judgment was properly denied for the reason that the judgment was void. Gillin v. Canary, supra. The plaintiff under the circumstances of this case should be allowed either to elect to retry the action, and, if successful, take a judgment of $2,000, or to obtain a discontinuance, in order that he may prosecute his action in a court that would have power to give him full relief.
The order appealed from should be affirmed and the judgment reversed and a new trial granted. If I were not of opinion that the judgment was void, being in excess of the jurisdiction of the court, I would concur with Mr. Justice Seabury that the judgment should be reduced by deducting $650 therefrom.
Judgment reduced by deducting $650, and, as reduced, affirmed without costs to either party.